 




EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

DOCUMENT SPA-12202016

This Securities Purchase Agreement (this “Agreement”) is dated as of December
20, 2016, between Duos Technologies Group, Inc., a Florida corporation (the
“Issuer”) and JMJ Financial (the “Investor”) (referred to collectively herein as
the “Parties”).

WHEREAS, the Issuer’s Board of Directors is expected to vote in favor of a
resolution permitting the Issuer’s Board of Directors to conduct a reverse split
of the Issuer’s common stock in a ratio of up to at least 1 for 500 with the
exact ratio to be determined by the Issuer’s Board of Directors (the “Reverse
Split”);

WHEREAS, the Issuer intends to seek the vote of a majority of the outstanding
voting securities of the Issuer in favor of a resolution permitting the Reverse
Split;

WHEREAS, the Issuer intends to file an S-1 registration statement with the SEC
by January 21, 2017 (the “Registration Statement”) pursuant to which the Issuer
intends to conduct a public offering of its securities to raise gross proceeds
to the Issuer of at least $9,000,000 (the “Public Offering”);

WHEREAS, the Issuer will be applying to NASDAQ or NYSE MKT to uplist its common
stock for trading on The NASDAQ Capital Market or NYSE MKT;

WHEREAS, the Issuer has engaged Joseph Gunnar & Co., LLC (“Gunnar”) as the
investment bank to conduct the Public Offering;

WHEREAS, the Issuer anticipates closing the Public Offering prior to May 15,
2017;

WHEREAS, the Issuer is seeking financing as a bridge until completion of the
Public Offering; and

WHEREAS, the Issuer desires to sell and the Investor desires to purchase a
Promissory Note, issued by the Issuer to the Investor, in the form of Exhibit A
attached hereto (the “Note”), a Warrant to purchase 4,035,086 shares of the
Issuer’s common stock for a period of five (5) years from the date hereof,
issued by the Issuer to the Investor, in the form of Exhibit B attached hereto
(the “Warrant”), and shares of common stock of the Issuer (the “Origination
Shares,” and together with the Note and the Warrant, the “Securities”) as set
forth below.




NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Issuer and the Investor agree as follows:

ARTICLE I   PURCHASE AND SALE

1.1

Purchase and Sale.  Upon the terms and subject to the conditions set forth
herein, the Issuer agrees to sell, and the Investor agrees to purchase the Note,
in an aggregate principal amount of up to $2,500,000, a Warrant to purchase
4,035,086 shares of Issuer common stock with an aggregate exercise price of
$605,263, and such number of Origination Shares as provided below.  The Investor
shall deliver to the Issuer, via wire transfer, immediately available funds at
such times and in such amounts as set forth in the Funding Schedule attached as
an exhibit to the Note (the “Purchase Price”) and the Issuer shall deliver to
the Investor the Note, the Warrant, and the Origination Shares, and the Issuer
and the Investor shall deliver any other documents or agreements related to this
transaction.

1.2

Effective Date.  This Agreement will become effective only upon occurrence of
the two following events: execution of this Agreement, the Note, and the Warrant
by both the Issuer and the Investor, and delivery of the first payment of the
Purchase Price by the Investor to the Issuer.

1.3

Origination Shares.  The Issuer shall deliver the Origination Shares to the
Investor as follows:

1.3.1

Origination Share Pricing.  On the fifth (5th) trading day after the pricing of
the Public





1




--------------------------------------------------------------------------------

 




Offering, but in no event later than May 30, 2017, the Issuer shall deliver to
the Investor such number of duly and validly issued, fully paid and
non-assessable Origination Shares as equals 30% of the Principal Sum of the Note
immediately prior to repayment (the “Origination Dollar Amount”) divided by the
lowest of (i) the lowest daily closing price of the Issuer’s common stock during
the ten days prior to delivery of the Origination Shares or during the ten days
prior to the effective date of the Reverse Split (in each case subject to
adjustment for stock splits), (ii) 80% of the common stock offering price of the
Public Offering, (iii) 80% of the unit price offering price of the Public
Offering (if applicable), or (iv) 80% of the exercise price of any warrants
issued in the Public Offering.  It is the Issuer’s and the Investor’s
expectation that the issuance date of the Origination Shares dates back to the
effective date of this Agreement for purposes of Rule 144 under the Securities
Act of 1933, as amended (“Rule 144”).

1.3.2

Origination Share Pricing Reset.  In the event that the Public Offering is not
completed before May 15, 2017, so long as the Investor owns any of the
Origination Shares at the time of a subsequent public offering where the pricing
terms from paragraph 1.3.1 above would result in a lower Origination Share
pricing, the Origination Shares pricing shall be subject to a reset based on the
same pricing terms as described in paragraph 1.3.1 above (such that the
Origination Shares issuance price would be reduced and the number of Origination
Shares issued would be increased to equal the Origination Dollar Amount).  It is
the Issuer’s and the Investor’s expectation that the issuance date of any
repriced Origination Shares dates back to the effective date of this Agreement
for purposes of Rule 144.

1.3.3

Origination Share Beneficial Ownership Limitation.  Unless otherwise agreed by
both Parties, at no time will the Issuer issue to the Investor such number of
Origination Shares that would result in the Investor owning more than 9.99% of
the number of shares of common stock outstanding of the Issuer immediately after
giving effect to the issuance of the Origination Shares (the "Beneficial
Ownership Limitation").  In the event that the number of Origination Shares
deliverable to the Investor pursuant to Section 1.3.1 or 1.3.2 above would cause
the Investor to exceed the Beneficial Ownership Limitation, the Issuer shall
deliver to the Investor such lesser number of Origination Shares the Investor
requests that would result in the Investor owning less than the Beneficial
Ownership Limitation and the Issuer shall deliver to the Investor the remaining
number of Origination Shares at such time as the Investor notifies the Issuer
that delivery of such remaining Origination Shares would not cause the Investor
to exceed the Beneficial Ownership Limitation.

1.4

Additional Payments.  The Funding Schedule to the Note contemplates the Investor
paying additional payments of Consideration to the Issuer (each, an “Additional
Payment”) up to a total Consideration amount of $2,375,000.  Within three (3)
trading days after the Investor makes any Additional Payment to the Issuer under
the Note, the Issuer shall execute and deliver to the Investor an additional
warrant in the form of the Warrant issued hereunder with an aggregate exercise
amount equal to 100% of the Principal Sum attributable to the Additional Payment
made by the Investor, a per share Exercise Price equal to the Exercise Price
then in effect on the Warrant, the number of shares for which the warrant is
exercisable equal to the aggregate exercise amount for the additional warrant
divided by the Exercise Price per share, and any such Warrant will be
immediately exercisable upon the date of issuance of such Warrant.  For example,
if the Investor makes an Additional Payment of $95,000 and the Exercise Price of
the Warrant is $0.05 per share on the date of the Additional Payment, the
Principal Sum attributable to the Additional Payment will be $100,000 and the
Issuer shall execute and deliver to the Investor a Warrant exercisable to
purchase 2,000,000 shares with an Exercise Price per share of $0.05 and an
aggregate exercise amount of $100,000.

ARTICLE II   BRIDGE LOAN

2.1

Recitals.  The Issuer represents and warrants to the Investor that the first six
recitals set forth above are true as of the date of this Agreement.

2.2.

Investor Participation.  The Issuer and the Investor may mutually agree to
restructure the Securities as part of the Public Offering.





2




--------------------------------------------------------------------------------

 




ARTICLE III   MISCELLANEOUS

3.1

Successors and Assigns.  This Agreement may not be assigned by the Issuer.  The
Investor may assign any or all of its rights under this Agreement and agreements
related to this transaction.  The terms and conditions of this Agreement shall
inure to the benefit of, and be binding upon, the respective successors and
permitted assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto or
their respective successors, any rights, remedies, obligations or liabilities
under or by reason of this Agreement, except as expressly provided in this
Agreement.

3.2

Reservation of Shares.  At all times during which the Note is outstanding or the
Investor owns any Warrant exercisable for shares of the Issuer, the Issuer will
reserve for the Investor from its authorized and unissued shares of common stock
a number of shares of not less than five times the number of shares necessary to
provide for the issuance of common stock upon the full conversion of the Note,
the Issuer will reserve for the Investor from its authorized and unissued shares
of common stock a number of shares of not less than five times the number of
shares necessary to provide for the issuance of common stock upon the full
exercise of such Warrants, and the Issuer will reserve for the Investor
$1,250,000 worth of shares of common stock for issuance of Origination Shares to
the Investor.  The Issuer initially shall reserve 100,000,000 shares of Common
Stock for the Investor for the Note, 100,000,000 shares of Common Stock for the
Investor for the Warrants, and 30,000,000 shares of common stock for issuance of
the Origination Shares.  The Issuer represents that upon its issuance of shares
of common stock to the Investor, such shares will be duly and validly issued,
fully paid and non-assessable.  The Issuer agrees that its entering into this
Agreement and its issuance of the Note and the Warrant constitutes full
authority to its officers, agents and transfer agents who are charged with the
duty of executing and issuing shares to execute and issue the necessary shares
of common stock upon the conversion of the Note and the exercise of the Warrant
and to execute and issue the Origination Shares.  No further approval or
authority of the stockholders or the Board of Directors of the Issuer will be
required for the issuance and sale of the Securities to be sold by the Issuer as
contemplated by the Agreement or for the issuance of the shares contemplated by
the Note, the shares contemplated by the Warrant, or the Origination Shares
contemplated by this Agreement.  The Issuer represents that Pacific Stock
Transfer Co. serves as the Issuer’s transfer agent as of the date of this
Agreement.  The Issuer acknowledges that Pacific Stock Transfer Co. is a party
to an irrevocable instruction and share reservation letter agreement between the
Issuer, the transfer agent and the Investor regarding the Note and the Warrant
and is a party to an irrevocable instruction and share reservation letter
agreement between the Issuer, the transfer agent and the Investor regarding the
Origination Shares.  The Issuer agrees that the Issuer’s use of Pacific Stock
Transfer Co. as its transfer agent is material to the Investor, that the Issuer
may not terminate or replace Pacific Stock Transfer Co. as the Issuer’s transfer
agent without obtaining the Investor’s written consent thirty days in advance of
such termination or replacement, and that the Issuer must provide the Investor,
within five business days following the termination, resignation or replacement
of Pacific Stock Transfer Co. or any subsequent transfer agent irrevocable
instruction and share reservation letters, executed by the Issuer and the new
transfer agent, providing rights to the Investor identical to the rights
provided to the Investor in the irrevocable instruction and share reservation
letters between the Issuer, the Investor, and Pacific Stock Transfer Co.  The
Issuer further agrees that every provision in the irrevocable instruction and
share reservation letter agreements are also material to the Investor such that
the Investor would not otherwise enter into this Agreement.

3.3

Rule 144 Tacking Back and Registration Rights.  Whenever the Note or Warrant or
any other document related to this transaction provides that a conversion
amount, make-whole amount, penalty, fee, liquidated damage, or any other amount
or shares (a “Tack Back Amount”) tacks back to the original date of the Note,
Warrant, or document for purposes of Rule 144 or otherwise, in the event that
such Tack Back Amount was registered or carried registration rights, then that
Tack Back Amount shall have the same registration status or registration rights
as were in effect immediately prior to the event that gave rise to such Tack
Back Amount tacking back.  For example, if the Investor converts a portion of
the Note and receives registered shares and the Investor later rescinds that
conversion, the conversion amount would be returned to the principal balance of
the Note and upon any future conversion of the Note the amount converted would
be convertible into shares registered on that registration statement.

3.4

Terms of Future Financings.  Until such time as the closing of the Public
Offering, upon any issuance by the Issuer or any of its subsidiaries of any
security with any term more favorable to the holder of such security or with a
term in favor of the holder of such security that was not similarly provided to
the Investor in the





3




--------------------------------------------------------------------------------

 




Note or the warrants, such term, at the Investor’s option, shall become a part
of the transaction documents with the Investor.  The types of terms contained in
another security that may be more favorable to the holder of such security
include, but are not limited to, terms addressing conversion rights, conversion
discounts, conversion lookback periods, interest rates, original issue
discounts, stock issuance or sale price pursuant to a stock purchase or stock
issuance, and warrant coverage.

In addition, until such time as the closing of the Public Offering, if the
Issuer shall issue or sell Common Stock, or grant any option to purchase, or
sell or grant any right to reprice, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock (including pursuant to the terms of any outstanding securities
issued prior to the issuance of this security (including, but not limited to,
warrants, convertible notes, or other agreements)) or any security entitling the
holder thereof (including pursuant to sales, grants, conversions, warrant
exercises or other issuances to the Investor as a result of these Transaction
Documents, prior transaction documents, or future transaction documents) to
acquire Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive Common Stock (a “Common Stock Equivalent”) at an effective price per
share less than that of the Investor, then simultaneously with the consummation
of each dilutive issuance the price for the Investor shall be reduced (and only
reduced) and consequently the number of Shares issuable to the Investor shall be
increased (and only increased).  Such adjustment shall be made to the Note, such
Warrants, or Origination Shares whenever such Common Stock or Common Stock
Equivalents are issued.

The Issuer shall notify the Investor of such additional or more favorable term,
including the applicable issuance price, or applicable reset price, exchange
price, conversion price, exercise price and other pricing terms, and, at any
time while the Note or any warrant is outstanding, the Investor may request of
the Issuer and/or its transfer agent (and they will provide) a schedule of all
issuances since the date of this Agreement of shares of common stock or of
securities entitling the holder thereof to acquire shares of common stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is convertible into or exercisable or exchangeable for,
or otherwise entitles the holder thereof to receive, shares of common stock of
the Issuer.

3.5

One Year Prohibition on Issuances of Securities.  For a period of one year after
the closing of the Public Offering, the Issuer shall not issue or sell Common
Stock, or grant any option to purchase, or sell or grant any right to reprice,
or otherwise dispose of or issue (or announce any offer, sale, grant or any
option to purchase or other disposition) any Common Stock (including pursuant to
the terms of any outstanding securities issued prior to the closing of the
Public Offering (including, but not limited to, warrants, convertible notes, or
other agreements)) or any security entitling the holder thereof to acquire
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive Common
Stock (a “Common Stock Equivalent”) at an effective price per share less than
the greatest of (i) the Exercise Price then in effect of any Warrant issued to
the Investor, (ii) the common stock offering price in the Public Offering, (iii)
the unit price offering price in the Public Offering (if applicable), and (iv)
the exercise price of any warrants issued in the Public Offering.

3.6

Prohibition on Debt and Variable Securities.  So long as the Note is
outstanding, the Issuer shall not, without written consent of the Investor,
issue any debt (including, but not limited to any loan, bond, note, debenture,
lien, mortgage, debt security, convertible security, or variable rate security)
or any Variable Security.  A Variable Security is any security issued by the
Issuer that (i) has or may have conversion rights of any kind, contingent,
conditional or otherwise in which the number of shares that may be issued
pursuant to such conversion right varies with the market price of the common
stock; (ii) is or may become convertible into common stock (including without
limitation convertible debt, warrants or convertible preferred stock), with a
conversion or exercise price that varies with the market price of the common
stock, even if such security only becomes convertible or exercisable following
an event of default, the passage of time, or another trigger event or condition;
or (iii) was issued or may be issued in the future in exchange for or in
connection with any contract, security, or instrument, whether convertible or
not, where the number of shares of common stock issued or to be issued is based
upon or related in any way to the market price of the common stock, including,
but not limited to, common stock issued in connection with a Section 3(a)(9)
exchange, a Section 3(a)(10) settlement, or any other similar settlement or
exchange.





4




--------------------------------------------------------------------------------

 




3.7

Governing Law, Legal Proceedings, and Arbitration.  THIS AGREEMENT WILL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF NEVADA, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
 THE PARTIES HEREBY WARRANT AND REPRESENT THAT THE SELECTION OF NEVADA LAW AS
GOVERNING UNDER THIS AGREEMENT (I) HAS A REASONABLE NEXUS TO EACH OF THE PARTIES
AND TO THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT; AND (II) DOES NOT OFFEND
ANY PUBLIC POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE, FEDERAL, OR OTHER
JURISDICTION.




ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER ARISING OUT OF OR RELATED
TO THIS AGREEMENT, OR ANY OTHER AGREEMENTS BETWEEN THE PARTIES, SHALL BE
COMMENCED ONLY IN THE STATE OR FEDERAL COURTS OF GENERAL JURISDICTION LOCATED IN
MIAMI-DADE COUNTY, IN THE STATE OF FLORIDA, EXCEPT THAT ALL SUCH DISPUTES
BETWEEN THE PARTIES SHALL BE SUBJECT TO ALTERNATIVE DISPUTE RESOLUTION THROUGH
BINDING ARBITRATION AT THE INVESTOR’S SOLE DISCRETION AND ELECTION (REGARDLESS
OF WHICH PARTY INITIATES THE LEGAL PROCEEDINGS). The parties agree that, in
connection with any such arbitration proceeding, each shall submit or file any
claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates.  Any such claim that is not
submitted or filed in such proceeding shall be waived and such party will
forever be barred from asserting such a claim.  Both parties and the individuals
signing this Note agree to submit to the jurisdiction of such courts or to such
arbitration panel, as the case may be.




If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in Miami-Dade County and administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules and Mediation Procedures in effect on the date of this
Agreement, except as modified by this Agreement. The Investor’s demand for
arbitration shall be made in writing, delivered to the other party, and filed
with the American Arbitration Association. The American Arbitration Association
must receive the demand for arbitration prior to the date when the institution
of legal or equitable proceedings would be barred by the applicable statute of
limitations, unless legal or equitable proceedings between the parties have
already commenced, and the receipt by the American Arbitration Association of a
written demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions.  The parties acknowledge that the
arbitrators’ subpoena power is not subject to geographic limitations.  The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Agreement.  The award and decision of the
arbitrator(s) shall be conclusive and binding on all parties, and judgment upon
the award may be entered in any court of competent jurisdiction.  The Investor
reserves the right, but shall have no obligation, to advance the Issuer’s share
of the costs, fees and expenses of any arbitration proceeding, including any
arbitrator fees, in order for such arbitration proceeding to take place, and by
doing so will not be deemed to have waived or relinquished its right to seek the
recovery of those amounts from the arbitrator, who shall provide for such relief
in the final award, in addition to the costs, fees, and expenses that are
otherwise recoverable.  The foregoing agreement to arbitrate shall be
specifically enforceable under applicable law in any court having jurisdiction
thereof.

3.8

Right to Specific Performance and Injunctive Relief.  Nothing herein shall limit
the Investor’s right to pursue any remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.  In this regard, the Issuer hereby agrees that the Investor
will be entitled to obtain specific performance and/or injunctive relief with
respect to the Issuer’s failure to timely deliver shares of common stock as
required pursuant to the terms of the Note or the Warrant or the Issuer’s
obligations regarding the reservation of shares and its transfer agent,
including the use, termination, replacement or resignation of the transfer agent
and the obligation to deliver an irrevocable instruction and share reservation
letter with any subsequent transfer agent.  The Issuer agrees that, in such
event, all requirements for specific performance and/or preliminary and
permanent injunctive relief will be satisfied, including that the Investor would
suffer irreparable harm for which there would be no adequate legal remedy.  The
Issuer further agrees that it will not object to a court or arbitrator granting
or ordering specific performance or preliminary and/or permanent injunctive
relief in the event the Investor demonstrates that the Issuer has failed to
comply with any obligation herein.  Such a grant or order may require the Issuer
to immediately issue shares to the Investor, and/or require the Issuer to
immediately satisfy its obligations





5




--------------------------------------------------------------------------------

 




regarding the reservation of shares and its transfer agent, including the use,
termination, replacement or resignation of the transfer agent and the obligation
to deliver an irrevocable instruction and share reservation letter with any
subsequent transfer agent.  The Issuer further expressly waives any right to any
bond in connection with any temporary or preliminary injunction.

3.9

Due Diligence. Issuer has performed due diligence and background research on
Investor and its affiliates including, without limitation, Justin Keener, to its
satisfaction, including but not limited to a “Google search” and FINRA Expedited
Proceeding No. FPI110005.  Issuer, being aware of the information, acknowledges
and agrees that such information, or any similar information, has no bearing on
the transactions contemplated by these documents and agrees it will not use any
such information as a defense to performance of its obligations under these
documents or in any attempt to avoid, modify, or reduce such obligations.

3.10

Delivery of Process by Investor to Issuer.  In the event of any action or
proceeding by the Investor against the Issuer, and only by Investor against the
Issuer, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by Investor via
U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server, or by mailing or otherwise delivering a copy of such process to
the Issuer at its last known address or to its last known attorney as set forth
in its most recent SEC filing.

3.11

Opinion of Counsel.  The Issuer shall provide the Investor with an opinion of
counsel prior to the Effective Date of this Agreement that neither this
Agreement, nor any other agreement between the parties, nor any of their terms
(including, but not limited to, interest, original issue discount, conversion
terms, warrants terms, penalties, fees or liquidated damages), individually or
collectively violate any usury laws in the State of Nevada.  Prior to the
closing of this transaction, the Issuer and its management have reviewed such
opinion, consulted their counsel on the opinion and on the matter of usury, and
have further researched the matter of usury to their satisfaction.  Further, the
Issuer and its management agree with the opinion of the Issuer’s counsel that
neither this Agreement nor any other agreement between the parties is usurious
and they agree they will not raise a claim of usury as a defense to the
performance of the Issuer’s obligations under this Agreement or any other
agreement between the parties.  THE ISSUER HEREBY WARRANTS AND REPRESENTS THAT
THE SELECTION OF NEVADA LAW AS GOVERNING UNDER THIS AGREEMENT (I) HAS A
REASONABLE NEXUS TO EACH OF THE PARTIES AND TO THE TRANSACTIONS CONTEMPLATED BY
THESE AGREEMENTS; AND (II) DO NOT OFFEND ANY PUBLIC POLICY OF NEVADA, FLORIDA,
OR OF ANY OTHER STATE, FEDERAL, OR OTHER JURISDICTION.  In the event that any
other opinion of counsel is needed for any matter related to this Agreement, the
Investor has the right to have any such opinion provided by its counsel.
Investor also has the right to have any such opinion provided by Issuer’s
counsel.

3.12

Notices.  Any notice required or permitted hereunder must be in writing and
either be personally served, sent by facsimile or email transmission, or sent by
overnight courier.  Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

3.13

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery of this Agreement may be effected by
email.

3.14

Entire Agreement.  This Agreement and the other Transaction Documents constitute
the entire agreement between the Parties with respect to the subject matter
hereof and thereof and supersedes all prior agreements and understandings, both
oral and written, between the Parties with respect to the subject matter hereof
and thereof.  The “Transaction Documents” means this Agreement, the Note, the
Warrant, the irrevocable instruction and share reservation letter agreements
between the Issuer, the Investor, and the Issuer’s transfer agent regarding the
Note, the Warrant, and the Origination Shares, and Document RW-12202016-ED
between the Issuer and the Investor.

3.15

Expenses. The Issuer and the Investor shall each pay all of their own costs and
expenses incurred with respect to the negotiation, execution, delivery and
performance of this Agreement.  In the event any attorney is employed by either
party to this Agreement with respect to legal or equitable action, arbitration
or other proceeding





6




--------------------------------------------------------------------------------

 




brought by such party for the enforcement of this Agreement or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the prevailing party in such proceeding will
be entitled to recover from the other party reasonable attorneys’ fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

3.16

No Public Announcement.  Except as required by securities law, no public
announcement may be made regarding this Agreement, the Note, the Warrant, or the
Purchase Price without written permission by both the Issuer and the Investor.

3.17

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.

* * *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
20th day of December, 2016.




 

ISSUER:

 

 

 

 

DUOS TECHNOLOGIES GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Gianni B. Arcaini

 

 

Chief Executive Officer

 

 

 

 

 

 

 

INVESTOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JMJ Financial / Its Principal










I, Gianni B. Arcaini, personally guarantee that, as set forth in Section 3.2
above, in the event of a change in the Issuer’s transfer agent, the Issuer will
provide the Investor, within five business days following the termination,
resignation or replacement of the Issuer’s transfer agent or any subsequent
transfer agent, irrevocable instruction and share reservation letters, executed
by the Issuer and the new transfer agent, providing rights to the Investor
identical to the rights provided to the Investor in the irrevocable instruction
and share reservation letters between the Issuer, the Investor, and Pacific
Stock Transfer Co.  This personal guarantee is limited to and applies only to
the terms of this paragraph.







______________________________________

Gianni B. Arcaini





7


